— In a proceeding to review a determination of the Board of Standards and Appeals of the City of New York, which granted an application pursuant to subdivisions (a), (f), (h), and (i) of section 7 of the Zoning Resolution of the City of New York for a variance to permit the erection and operation of a gasoline service station and accessory uses, an automobile showroom for new and used cars and the parking of cars, in a retail use district, for a period of *82615 years, subject to conditions and safeguards imposed by the board, the appeal is from (1) an order granting the board’s motion to vacate the order of certiorari, dismiss the petition and affirm the board’s determination, and (2) an order which, granting a so-called motion for reargument, adhered to the original decision. Orders unanimously affirmed, with $10 costs and disbursements to each respondent filing a separate brief. No opinion. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.